Case: 1:19-cr-00277 Document #: 23 Filed: 05/22/19 Page 1 of 1 PagelD 0G g oa 25 \

Order Form (01/2005)

United States District Court, Northern District of IJinois

 

Name of Assigned Judge

, Sitting Judge if Other
or Magistrate Judge SUDGE CHANG than Assigeed Judge MA GISTRATE JUDGE COLB
CASE NUMBER | 19-CR-00277 | DATE | 22 MAY 2019

 

 

 

 

CASE
TITLE U.S. v. CONCEPCION MALINEK

 

 

 

DOCKET ENTRY TEXT

 

Grand Jury Proceeding
The Grand Jury for SPECIAL JANUARY 2019 the Session, a quorum being

present, returns the above-entitled ifdictment in, open this date before
Judge or Magistrate Judge \ 1.

£1 ATS

 

 

 

 

 

 

NO BOND SET. DETAINED BY MAGISTRAT E.

FILED

MAY 22 2019 le

THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT

SIGNATURE OF FUDGE (ONLY IF FILED
or MAGISTRATE JUDGE UNDER SEAL)

 

 

 

a
Courtroom Deputy Initials: (M4

 

 

Page 1 of i
